DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 7 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Regarding claim 18, the phrase "another oven" at line 2 renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "another"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation gas separation membrane, and the claim also recites preferably for separation of methane from carbon dioxide, hydrogen from carbon dioxide, hydrogen from nitrogen, oxygen from nitrogen, or helium from methane, and more preferably for separation of methane from carbon dioxide, which are the narrower statements of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The term "rubber-like" in claim 20 is a relative term which renders the claim indefinite.  The term "rubber-like" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, it would not be entirely clear to one of ordinary skill in the art which polymers would be considered “rubber-like” and which would not. While the instant specification mentions a number of preferred “rubber-like” polymers (see paragraph [0044] of corresponding Pre-Grant Publication US 2020/0197877 A1) including silicone polymers that can be used, it is not clear what other .

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3-8, 11-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hennige et al. (US 2005/0070193 A1) in view of Oyama et al. (US 2005/0172811 A1).

	With regard to claim 1, Hennige et al. discloses a composite body (e.g. a gas separation membrane support, see paragraphs [0017] and [0058]) comprising a porous substrate comprising fibers forming interstices (see paragraphs [0022]-[0024]), and a porous layer on and in the interstices of the porous substrate, the porous layer comprising oxide particles bonded to one another and partly to the substrate and including oxides of Al, Zr, Ti and/or Si (see paragraph [0026]), the oxide particles comprising first oxide particles forming a sol and having a very small particles size and second oxide particles having a median size of 300-1250 nm (see paragraph [0046]) at the abstract and paragraphs [0017], [0022]-[0024], [0026], [0046] and [0058].
	Hennige et al. does not disclose the porous layer comprising a first porous layer having a first median particle size and a second porous layer disposed on the first layer and having a second, smaller, median particle size.

	It would have been obvious to one of ordinary skill in the art to incorporate the graded porous layer arrangement of Oyama et al. into the composite body of Hennige et al. to ensure complete and uniform coverage of the substrate, as suggested by Oyama et al. at paragraph [0013].

	With regard to claim 3, Hennige et al. discloses the composite body having a thickness of 10-200 µm at the abstract and claim 1.

	With regard to claims 4 and 5, Hennige et al. discloses the substrate being a nonwoven fabric formed from polyacrylonitrile, polyamide, polyester and/or polyolefin at paragraphs [0022]-[0024].
	Hennige et al. also discloses the fibers forming the nonwoven having a diameter of up to 25 µm such that the dimension is 1 g/km for e.g. polyester (assuming a density of 1.4 g/cm3) at paragraphs [0024] and [0035].
	The prior art range is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claim 6, Hennige et al. discloses the substrate having a thickness of 10-200 µm or 30-100 µm at paragraph [0035]. Hennige et al. also discloses the substrate having a basis weight of 20 g/m2 at a thickness of 30 µm at paragraph [0061], such that the basis weight would be 133 g/m2 at a thickness of 200 µm.
The prior art ranges are seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.


The prior art ranges are seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claim 8, the Examiner notes that the composite body of Hennige et al. as modified by Oyama et al. will inherently exhibit the recited surface roughness since it has the same structure as instantly claimed. See MPEP 2112.01.

	With regard to claims 11, 15 and 16, Hennige et al. discloses a process for producing a composite body comprising applying a coating composition to an into a substrate having fibers and interstices between the fibers, wherein the coating composition is produced from a dispersion of oxide particles selected from the oxides of Ti, Al, Zr and/or Si and having a median particle size of 250-1750 nm and oxide particles selected from the oxides of Ti, Al, Zr and/or Si and having a median particle size of 1-250 nm (see paragraph [0029]) with water, an inorganic acid (e.g. HCl, see paragraph [0060]), a dispersing aid (e.g. as present in commercial silica sol, see paragraphs [0042] and [0060]), and a binder formulation produced by mixing at least two organofunctioal silanes (see paragraphs [0048] and [0060]), consolidating the coating composition at a temperature of 200 0C (see paragraph [0061]) in order to create a porous layer at the abstract and paragraphs [0017], [0022]-[0024], [0026],[0029],  [0042], [0046], [0048], [0058] and [0060]-[0061].
	Hennige et al. does not disclose the method comprising forming a porous layer comprising a first porous formed from a first coating composition and a second porous layer disposed on the first layer and formed from a second coating composition comprising oxide particles having a smaller median particle size. Hennige et al. also does not teach the coating composition being formed from multiple dispersions.
	 Oyama et al. discloses a composite body comprising a porous substrate and a graded porous oxide layer comprising a first porous layer having a first median particle size (at least 400 nm) and a 
	It would have been obvious to one of ordinary skill in the art to incorporate the graded porous layer arrangement of Oyama et al. into the method of Hennige et al. to ensure complete and uniform coverage of the substrate, as suggested by Oyama et al. at paragraph [0013].
	It would have also been obvious to one of ordinary skill in the art to form the components of the coating compositions as separate dispersion to e.g. allow the dispersion to be premixed and combined as needed during production. Forming such separate dispersions is within the scope of one having ordinary skill in the art and would be a routine undertaking for the sake of convenience.

	With regard to claims 12-14, Hennige et al. discloses the binder formulation comprising the three recited organofunctioal silanes at the Examples at paragraphs [0060]-[0071].
Selecting the ratio between the three organofunctioal silanes would be within the scope of one of ordinary skill in the art through routine experimentation and optimization in the absence of unexpected or unobvious results. See MPEP 2144.05.
 
	 With regard to claim 17, Hennige et al. discloses the substrate being a nonwoven fabric formed from polyacrylonitrile, polyamide, polyester and/or polyolefin at paragraphs [0022]-[0024].

With regard to claim 18, Hennige et al. discloses the consolidating being effected by passage through a hot air or IR oven at paragraphs [0049]-[0051].

With regard to claim 22, Hennige et al. discloses a gas separation apparatus (membrane) comprising the composite at paragraphs [0017] and [0058].

2 is rejected under 35 U.S.C. 103 as being unpatentable over Hennige et al. (US 2005/0070193 A1) in view of Oyama et al. (US 2005/0172811 A1), and further in view of Tanikawa et al. (US 2018/0111158 A1).
Hennige et al. and Oyama et al. do not disclose the Gurley number of the composite body.
Tanikawa et al. discloses providing a membrane substrate having a Gurley number of 50-800 to provide a balance between mechanical strength and permeability at the abstract and paragraph [0129].
It would have been obvious to one of ordinary skill in the art to incorporate the Gurley number of Tanikawa et al. into the composite body of Hennige et al. and Oyama et al. to provide a balance between mechanical strength and permeability, as suggested by Tanikawa et al. at paragraph [0129].
The prior art range is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

8.	Claim 9, 10, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hennige et al. (US 2005/0070193 A1) in view of Oyama et al. (US 2005/0172811 A1), and further in view Zhang et al. (US 2016/0045859 A1).

With regard to claims 9, 10 and 19, Hennige et al. discloses the composite body being a support for a gas separation membrane at paragraphs [0017] and [0058] but does not expressly mention a polymer layer being present as an outer layer.
Zhang et al. discloses a composite gas separation membrane comprising a separation layer comprising a perfluorinated polymer (perfluorinated dioxolane and perfluorinated dioxane, see the abstract and paragraph [0039]) and a porous support layer (see paragraphs [0078]-[0079]) at the abstract and paragraphs [0039] and [00778]-[0079].
It would have been obvious to one of ordinary skill to incorporate the layer comprising a perfluorinated polymer of Zhang et al. into the composite body of Hennige et al. and Oyama et al. to 

With regard to claim 21, Hennige et al. as modified by Oyama et al. and Zhang et al. likewise discloses the corresponding gas separation membrane for separating hydrogen/methane, carbon dioxide/methane and nitrogen/methane.

9.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hennige et al. (US 2005/0070193 A1) in view of Oyama et al. (US 2005/0172811 A1) and Zhang et al. (US 2016/0045859 A1), and further in view of Wijmans et al. (US 2003/0233934 A1).
Zhang et al. discloses providing a gutter layer prior to the polymer layer including a perfluorinated polymer to smooth the support surface at paragraph [0080] but disclose the material of the gutter layer.
Wijmans et al. discloses rubbery polydimethylsiloxane (PDMS) being a suitable material for a gutter layer at paragraph [0195].
It would have been obvious to one of ordinary skill to incorporate the PDMS gutter layer of Zhang et al. and Wijmans et al. into the composite body of Hennige et al. and Oyama et al. to smooth the surface of the composite body, as suggested by Zhang et al. at paragraph [0080].

Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157.  The examiner can normally be reached on Mon-Fri 7:00AM - 3:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
September 20, 2021